Title: To James Madison from Thomas Jefferson, 27 April 1809
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Apr. 27. 09.
Yours of the 24th. came to hand last night. The correspondence between mr. Smith & mr. Erskine had been recieved three days before. I sincerely congratulate you on the change it has produced in our situation. It is the source of very general joy here, & could it have arrived one month sooner would have had important effects not only on the elections of other states, but of this also, from which it would seem that wherever there was any considerable portion of federalism it has been so much reinforced by those of whose politics the price of wheat is the sole principle, that federalists will be returned from many districts of this state. The British ministry has been driven from it’s Algerine system, not by any remaining morality in the people but by their unsteadiness under severe trial. But whencesoever it comes, I rejoice in it as the triumph of our forbearing & yet persevering system. It will lighten your anxieties, take from cabal it’s most fertile ground of war, will give us peace during your time, & by the compleat extinguishment of our public debt, open upon us the noblest application of revenue that has ever been exhibited by any nation. I am sorry they are sending a minister to attempt a treaty. They never made an equal commercial treaty with any nation, & we have no right to expect to be the first. It will place you between the injunctions of true patriotism & the clamors of a faction devoted to a foreign interest in preference to that of their own country. It will confirm the English too in their practice of whipping us into a treaty. They did it in Jay’s case; were near it in Monroe’s, & on failure of that, have applied the scourge with tenfold vigour, & now come on to try it’s effect. But it is the moment when we should prove our consistence, by recurring to the principles we dictated to Monroe, the departure from which occasioned our rejection of his treaty, and by protesting against Jay’s treaty being ever quoted, or looked at, or even mentioned. That form will for ever be a millstone round our necks unless we now rid ourselves of it, once for all. The occasion is highly favorable, as we never can have them more in our power. As to Bonaparte, I should not doubt the revocation of his edicts, were he governed by reason. But his policy is so crooked that it eludes conjecture. I fear his first object now is to dry up the sources of British prosperity by excluding her manufactures from the continent. He may fear that opening the ports of Europe to our vessels will open them to an inundation of British wares. He ought to be satisfied with having forced her to revoke the orders on which he pretended to retaliate, & to be particularly satisfied with us by whose unyielding adherence to principle she has been forced into the revocation. He ought the more to conciliate our good will, as we can be such an obstacle to the new career opening on him in the Spanish colonies. That he would give us the Floridas to withold intercourse with the residue of those colonies cannot be doubted. But that is no price, because they are ours in the first moment of the first war, & until a war they are of no particular necessity to us. But, altho’ with difficulty, he will consent to our recieving Cuba into our union to prevent our aid to Mexico & the other provinces. That would be a price, & I would immediately erect a column on the Southernmost limit of Cuba & inscribe on it a Ne plus ultra as to us in that direction. We should then have only to include the North in our confederacy, which would be of course in the first war, and we should have such an empire for liberty as she has never surveyed since the creation: & I am persuaded no constitution was ever before so well calculated as ours for extensive empire & self government. As the Mentor went away before this change, & will leave France probably while it is still a secret in that hemisphere, I presume the expediency of pursuing her by a swift sailing dispatch was considered. It will be objected to our recieving Cuba, that no limit can then be drawn for our future acquisitions. Cuba can be defended by us without a navy. & this developes the principle which ought to limit our views. Nothing should ever be accepted which would require a navy to defend it.
Our spring continues cold & backward. Rarely one growing day without two or three cold ones following. Wheat is of very various complexions from very good to very bad. Fruit has not suffered as much as was expected except in peculiar situations. Gardens are nearly a month behind their usual state. I thank you for the Squashes from Maine. They shall be planted to day. I salute you with sincere & constant affection.
Th: Jefferson
